Case 19-20601-VFP         Doc 6    Filed 06/20/19 Entered 06/20/19 14:33:06       Desc Main
                                   Document      Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY (NEWARK)
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 RAS Citron, LLC
 Authorized Agent for Secured Creditor
 130 Clinton Road, Lobby B, Suite 202
 Fairfield, NJ 07004
 Telephone: 973-575-0707
 Facsimile: 973-404-8886

 Shauna Deluca, Esq. (SD-8248)

                                                            Case No.:      19-20601-VFP
 In Re:
                                                            Chapter:       7
 James O. Bulger
                                                            Hearing Date: July 16, 2019
 aka James Ostern Bulger,
                                                            Judge:         Vincent F. Papalia
                     Debtor.



              NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY

                                  HEARING DATE AND TIME:
                                   July 16, 2019 at 10:00 A.M.

                   ORAL ARGUMENT IS REQUESTED IN THE EVENT
                          OPPOSITION IS TIMELY FILED
TO:
 Debtor-                  Debtor’s Attorney-    Trustee-                U.S. Trustee-
 James O. Bulger          Harvey I. Marcus      Eric Raymond            US Dept of Justice
 142 Park Place           Harvey I. Marcus,     Perkins                 Office of the US
 Irvington, NJ 07111      Attorney              Eric R. Perkins,        Trustee
                          250 Pehle Avenue      Chapter 7 Trustee       One Newark Center
 Co-Debtor-               Suite 200             354 Eisenhower          Ste 2100
 Gwendolyn L. Bulger      Saddle Brook, NJ      Parkway                 Newark, NJ 07102
 142 Park Place           07663                 Suite 1500
 Irvington, NJ 07111                            Livingston, NJ 07039


          PLEASE TAKE NOTICE that on July 16, 2019, at 10:00 a.m., or as soon thereafter as

counsel may be heard, RAS Citron, LLC, attorneys for HSBC Bank USA, National Association
                                                                                   19-20601-VFP
                                                                                        19-354211
                                                                                  Notice of Motion
Case 19-20601-VFP         Doc 6     Filed 06/20/19 Entered 06/20/19 14:33:06             Desc Main
                                    Document      Page 2 of 3


as Trustee for Ellington Loan Acquisition Trust 2007-1, Mortgage Pass-Through Certificates,

Series 2007-1, the within creditor ("Creditor"), shall move before the Honorable Judge Vincent

F. Papalia, United States Bankruptcy Judge, at 50 Walnut Street, Newark, NJ 07102, Courtroom

3B, for an Order pursuant to 11 U.S.C. §362(d)(1) granting such Creditor relief from automatic

stay or, for costs and disbursements of this action, and for such other and further relief as to the

Court may seem just and proper.

          PLEASE TAKE FURTHER NOTICE that in support of the Motion, the undersigned

shall rely on the accompanying Certification in Support of Motion for Relief. A proposed form

of Order is also being submitted. A Memorandum of Law has not been submitted because the

issues raised by the Motion are not extraordinary or unusual necessitating the filing of legal

briefs.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in the

Motion shall: (i) be in writing; (ii) specify with particularity the basis of the objection; and (iii)

be filed with the CLERK, UNITED STATES BANKRUPTCY COURT, Martin Luther

King, Jr. Federal Building 50 Walnut Street, Newark, NJ 07102, and simultaneously served

on Secured Creditor's counsel, RAS Citron, LLC, 130 Clinton Road, Lobby B, Suite 202

Fairfield, NJ 07004, so as to be received no later than seven (7) days before the return date set

forth herein.

          PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and served,

the Motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and the relief

requested may be granted without a hearing.

          PLEASE TAKE FURTHER NOTICE that counsel hereby requests oral argument in

accordance with D.N.J. LBR 9013-1 (f) in the event opposition papers are timely filed.

                                                                                          19-20601-VFP
                                                                                               19-354211
                                                                                         Notice of Motion
Case 19-20601-VFP   Doc 6   Filed 06/20/19 Entered 06/20/19 14:33:06     Desc Main
                            Document      Page 3 of 3


DATED: June 20, 2019
                                         RAS Citron, LLC
                                         130 Clinton Road, Lobby B, Suite 202
                                         Fairfield, NJ 07004
                                         Telephone: 973-575-0707
                                         Facsimile: 973-404-8886
                                         By: /s/ Shauna Deluca______
                                         Shauna Deluca, Esquire
                                         Bar ID: SD-8248
                                         Email: sdeluca@rasflaw.com




                                                                          19-20601-VFP
                                                                               19-354211
                                                                         Notice of Motion
